DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response to the restriction mailed 03 September 2021 was received 03 November 2021.  Applicant has elected Group I, claims 1 – 5, without traverse.  Claims 6 – 10 have been withdrawn from further consideration and an action on the merits of claims 1 – 5 follows.
Drawings
The drawings are objected to because the different views in at least figure 3 must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheets. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a CAPITAL letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities: 
As set forth in MPEP 608.01(m), “where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  In claim 1 applicant has placed a dash prior to each indentation which is not considered proper claim formatting and therefore the dash prior to each indentation should be removed.
Claim 1, line 19, recites “drying said first and said second concave portion”.  It would appear the claim should recite ‘drying said first and said second concave portions’.
Claim 4, line 4, recites “the first and the second portion” and “said first and said second portion”.  It would appear the claim should recite ‘the first and the second portion’ and ‘said first and said second portions’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 14 the claim requires the process of shaping to “envisage” further steps.  Envisage is defined as to "contemplate or conceive of as a possibility or a desirable future event", that is, steps that would be thought about or that might possibly be performed at some time in the future but are not actually required to be performed at this time.  Therefore the contemplation, that is the envisaging, of further possible future steps is not seen to be a positive recitation of the further steps as 
Regarding claim 1, line 15, it is unclear how the second sheet would have a second portion without first having a first portion.  Further, in reciting that a first portion of said first sheet and a second portion of said second sheet are to be moistened would this mean that each of said sheets must be moistened in portions that are different in the first sheet as opposed to the portion that would be moistened in the second sheet?  For example would this mean a center of the first sheet would be moistened as a first portion but a different portion of the second sheet, such as only the rim would be moistened as the second portion?  Clarification is required.
Regarding claim 1, line 17, it is unclear what active steps the step of “configuring” would actually require in order to make said first and second concave portion(s) since no actual method steps have been recited which would cause said configuring to occur.
Regarding claim 3, similarly to claim 1 above claim 3 envisages the drying step to require heating and is rejected for the same reasons given above in the rejection of claim 1 under 35 U.S.C. 112.
Regarding claim 3, there is no antecedent basis for the term “said configuration”.
Regarding claim 4, lines 2 and 4, it is unclear if “the first and the second portion” is the same as “said first and said second concave portion” recited in claim 1.
Claims 2 and 5 are rejected by virtue of the claim’s dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Binacchi EP 1 705 122 in view of Blanc WO 2008155226 in view of Brown US 2,292,101.
Regarding claims 1 and 4, Binacchi discloses a method for manufacturing a compostable pod for brewing products, which comprises preparing a first sheet (band 6) and a second sheet (band 18 (shown as 17 in the abstract and figures)) (paragraph [0039], fig. 1).  The first sheet (6) is shaped such as to make at least a first concave portion (means 20), the second sheet (18/17) is shaped such as to make at least a second concave portion (means 15), the first concave portion is filled with a predetermined quantity of brewing product (brewing powder), and said first concave portion is joined to said second concave portion so that the respective concavities are opposite one another and define a casing for said brewing product (paragraph [0046]).
Claim 1 differs from Binacchi in the pod for brewing products being made of biodegradable material with gas barrier properties.
Blanc discloses a compostable pod for brewing products which pod comprises a first concave portion and a second concave portion where the cavities of said first and second concave portion are opposite one another and define a casing (fig. 1, reference signs 2 and 4).  A predetermined quantity of brewing product (coffee) is arranged inside the casing (paragraph [0040]) and the first and second concave portions are made of preformed biodegradable filtering material with gas barrier properties (paragraphs [0027] and [0030] – [0032]).  Further, since an inert gas is injected into and contained therein, the pod would obviously have to have gas barrier properties (paragraph [0048]).
Blanc is providing a compostable pod for brewing products having gas barrier properties for the art recognized as well as applicant’s intended functions which is to reduce waste and protect the environment whilst also protecting the brewing product.  To therefore modify Binacchi and manufacture the pod from compostable materials having gas barrier properties to further protect the environment as taught by Blanc would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Claim 1 differs from Binacchi in view of Blanc in the moistening at least a first portion of said first sheet and a second portion of said second sheet in order to configure said first and said second sheets into concave portions and drying said first and said second concave portions.
Brown discloses a method for manufacturing a pod for brewing products which method comprises preparing a first and a second sheet, shaping said first and second 
Brown is moistening at least a portion of said first and second sheets for the art recognized function of creating a desired softening of the sheets in order to more easily form said sheets into first and second concave portions which is applicant’s reason for doing so as well.  To therefore modify Binacchi in view of Blanc and moisten at least a first portion of said first sheet and a second portion of said second sheet in order to more easily configure said sheets into respective concave portions as taught by Brown would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Regarding claim 2, Binacchi in view of Blanc in view of Brown disclose the first or second sheet would be made of biodegradable material with gas barrier properties is a 
Regarding claim 3, Binacchi in view of Blanc in view of Brown disclose the use of heat simultaneous to configuration of the first and second concave portion which would obviously result in a drying step (‘101, page 1, right col. ln 32 – 38).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Binacchi EP 1 705 122 in view of Blanc WO 2008155226 in view of Brown US 2,292,101 as further evidenced by Swoboda et al. US 2007/0215678.
Regarding claims 3 and 5, first it is noted that since the first and second sheets are indeed sheets, i.e. webs in the paper trade, and that the first and second sheets would necessarily have two different faces, that is a front and a back.  Further, as set forth above in the rejection of claim 1 Binacchi in view of Blanc in view of Brown disclose the shaping of the first and second sheets during the manufacturing of the compostable pod and that it is desirable to moisten portions of the first sheet and the second sheet with steam in order to aid in configuring portions of said first and second sheets into first and second concave portions.  Claim 5 differs from Binacchi in view of Blanc in view of Brown, if at all, in the step of moistening being carried out by directing two different steam flows against the two faces of either the first or second sheet and claim 3 differs from Binacchi in view of Blanc in view of Brown in the recitation of a specific drying step after configuration of the first and second concave portions.
Swoboda discloses with respect to the paper molding art a flat sheet (blank) the sheet should contain enough moisture to make the fibers in the blank sufficiently plastic to permit said sheet to be formed into the desired three dimensional shape and that it 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        07 February 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792